Citation Nr: 1029935	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement for an acquired psychiatric disorder, and if 
so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

The issue of entitlement to service connection for an acquired 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for depression was denied by a December 2004 rating 
decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the December 2004 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying the Veteran's claim 
of entitlement to service connection for depression is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As evidence received since the December 2004 rating decision 
is new and material, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim and 
remands it for further development. Thus, a discussion of VA's 
duties to notify and assist is not necessary.

The RO denied the Veteran's original claim for service connection 
for depression and PTSD in a rating decision issued in December 
2004.  The Veteran filed a Notice of Disagreement (NOD) as to 
both disabilities in February 2005.  In March 2005, he submitted 
a statement withdrawing his NOD as to the PTSD claim.  In 
September 2005, the RO issued a Statement of the Case (SOC) 
addressing the claim for service connection for a depressive 
disorder.  The SOC was mailed to the Veteran at his current 
address of record.  The Veteran did not respond to the SOC within 
one year of the December 2004 rating decision.  See 38 C.F.R. 
§ 20.302.  Therefore, the December 2004 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2006, the Veteran sought to reopen his claim.  He stated 
that 
he did not receive a copy of the SOC that was mailed in September 
2005.  In June 2006, the RO issued a decision finding that the 
Veteran did not perfect an appeal of the December 2004 rating 
decision.  The Veteran did not appeal the RO's June 2006 
determination, and it is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

At the time of the December 2004 rating decision denying the 
Veteran's claim for service connection for depression, the 
evidence of record included the Veteran's service treatment and 
personnel records, treatment records from two private physicians, 
and the Veteran's statements.

A previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  
Evidence is new if it has not been previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if 
it, either by itself or considered in conjunction with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the service connection claim the 
Veteran seeks to reopen, and must raise a reasonable possibility 
of substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A claim for service connection is substantiated where a 
particular injury or disease resulting in disability was incurred 
in the line of duty in active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a); 3.306.  "[I]n 
order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Evidence obtained since the December 2004 rating decision 
includes VA treatment records dated June 2005 to March 2006 and 
the Veteran's statement in his November 2006 NOD, wherein he 
asserts that he suffered from symptoms of depression while in 
service. 
 
The Veteran's claim for service connection for depression was 
denied in December 2004 because of an absence of medical evidence 
showing that the Veteran's acquired psychiatric condition 
occurred in or was caused by service.  In December 2006, the 
Veteran submitted a statement asserting that he suffered from 
symptoms of depression in flight school and was dismissed as a 
result.  This evidence is new as it has not previously been 
submitted.  It is also material because it tends to show that the 
Veteran's acquired psychiatric disorder had its onset during, or 
was caused by, military service.  The Veteran's private treatment 
records from September 1996 indicate that he experienced symptoms 
of depression in 1984, cycles of depression and irritability from 
1986 to 1994, and cycles while in the military, indicating that 
he may have experienced symptoms since service.  Accordingly, the 
new evidence provides a reasonable possibility of substantiating 
the Veteran's claim.  See 38 C.F.R. § 3.156.  As the additional 
evidence is both new and material, the claim for service 
connection for an acquired psychiatric disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends he currently suffers from a psychiatric 
disorder due to his military service.  Specifically, he contends 
that he suffered from depression in flight school and was 
discharged from flight school as a result or, alternatively, that 
his currently diagnosed psychiatric disorder is secondary to his 
service-connected left shoulder disability.  See Appellant's 
Brief, July 2010.  A clinical record from service dated September 
1967 shows that the Veteran was referred for a mental examination 
in connection with his discharge from flight school.  The 
examiner noted that the Veteran became "very hostile toward any 
psychological implications in his current difficulties," but 
ultimately determined that he did "not use mental mechanisms to 
a pathological degree" and found that no psychiatric diagnosis 
was indicated.  In September 1996, the Veteran was diagnosed with 
bipolar and panic disorder.  His August 2005 VA treatment records 
show diagnoses of bipolar and depressive disorder. 

In light of the above, further development is required because 
the medical evidence of record does not contain sufficient 
information to address the required legal inquiry.  See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, it is incumbent on the Board to remand 
this matter to supplement the record prior to adjudicating this 
claim.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  On remand, the Veteran 
should be afforded a VA psychiatric examination in order to 
determine whether any currently diagnosed psychiatric disorder 
had its onset during, or was caused by, military service.  See 38 
C.F.R. § 3.159(c)(4).  

Additionally, as the record indicates that the Veteran currently 
receives treatment at the Nashville, Tennessee, VA Medical Center 
(VAMC), an effort should be made to obtain any additional VA 
treatment records, dated since March 2006.  As he has reported 
receiving treatment prior to 1996, any additional records dated 
prior to this time should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
service connection for a psychiatric disorder 
as secondary to his left shoulder disorder 
(see 38 C.F.R. § 3.310); (2) the information 
and evidence that VA will seek to obtain on 
his behalf; (3) the information or evidence 
that he is expected to provide.  A copy of 
this notification must be associated with the 
claims folder.

2.  Ask the Veteran to identify all medical 
care providers that treated him for a 
psychiatric disorder from 1969 to 1996.  Make 
arrangements to obtain all records that he 
adequately identifies.

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records for a 
psychiatric disorder from the VA Medical 
Center in Nashville, Tennessee, dated since 
March 2006.

4.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in conjunction 
with the examination.  

The examiner is requested to provide an 
opinion as to the diagnosis of all psychiatric 
disorders found to be present.  

The examiner should state whether it is at 
least as likely as not (50 percent or greater 
probability) that any psychiatric disorder had 
its clinical onset during active service or is 
related to any in-service disease, event, or 
injury.  The examiner is directed to discuss 
the Veteran's statements regarding his 
symptoms of depression in service. 

Additionally, the examiner is asked to state 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed psychiatric condition was either (a) 
caused by or (b) aggravated by the Veteran's 
service-connected left shoulder disability.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

5.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


